PER CURIAM.
Defendant was found guilty by a jury of five ordinance violations and sentenced by the court to pay fines totaling $1,500.00. Throughout the proceedings, defendant has appeared pro se, claiming to be “an unen-franchised sovereign, whose household is within the geographical boundaries of Missouri State, this declared status being outside of the venue and jurisdiction, contractually, of that corporate entity known as the State of Missouri.”
Defendant’s pro se brief violates Supreme Court Rule 84.04(b) in that it consists merely of a list of the charges and fines imposed.
The brief violates Rule 84.04(c) in that the statement of facts consists merely of a procedural history of the case.
It violates Rule 84.04(d) by failing to state as points relied on what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous.
The brief violates Rule 84.04(e) in that it contains no argument.
It contains no page references to the legal file in violation of Rule 84.04(h).
Defendant has failed to file a transcript in violation of Rule 81.12(c).
“Parties proceeding pro se are bound by the same rules as lawyers.” O’Dell v. State, 835 S.W.2d 548, 551 (Mo.App.1992); Johnson v. St. Mary’s Health Center, 738 S.W.2d 534, 535 (Mo.App.1987).
*692Respondent’s motion to dismiss defendant’s appeal is sustained.